[exh101dellossojuly2015001.jpg]
Personal and Confidential          July 17, 2015 Mr. David Dell’Osso Dear David,
As a follow up to our conversation outlining the below, I am pleased to detail
the promotion and compensation arrangement changes discussed. Effective July 20,
2015, you will assume the role of Vice President, Corporate Controller & Chief
Accounting Officer. Cash Compensation Current % USD Effective 7/20/15 % USD Base
Salary $249,312 Base Salary $285,000 AIP 35% $87,259 AIP 50% $142,500 Total Cash
Opportunity $336,571 Total Cash Opportunity $427,500 Stock Option Grant: Subject
to approval by the Board of Directors or its delegate, you will be awarded
options to purchase 28,000 shares of common stock of Avaya Holdings Corp., the
parent company of Avaya. The strike price of these options will be determined by
the Board of Directors or its delegate based on the fair market value of Avaya
Holdings common stock at the earlier of the future valuation of, or an initial
public offering with respect to Avaya Holdings common stock. Generally, the
award will vest over a four (4) year period, according to the following
schedule: 1/4 on the first anniversary of the grant date and 1/16 on each
quarterly anniversary thereafter. The specific terms of your award are contained
in the Amended and Restated Avaya Holdings Corp. (formerly known as Sierra
Holdings Corp.) 2007 Equity Incentive Plan and in the related individual award
agreement, which exclusively control your stock options and supersede any other
written or oral representations concerning your options, including this letter.
You will receive a final copy of the plan and the agreement after your award has
been approved by the Board of Directors. You must be an employee of Avaya on the
vesting dates specified in your award agreement to receive your award.
Restricted Stock Units (RSUs): Subject to approval by our Board of Directors,
you will be awarded a grant of Restricted Stock Units (RSUs). The value of these
RSUs is USD $65,000; the specific number of shares will be determined by the
Board of Directors or its delegate based on the fair market value of Avaya
Holdings common stock at the earlier of the future valuation of



--------------------------------------------------------------------------------



 
[exh101dellossojuly2015002.jpg]
or an initial public offering with respect to Avaya Holdings common stock. Each
RSU represents one share of common stock of Avaya Holdings Corp. The award will
be governed by the terms and conditions of the Amended and Restated Avaya
Holdings Corp. 2007 Equity Incentive Plan and your individual RSU Award
Agreement. In addition, any shares received on vesting would be subject to the
terms and conditions of a stockholders’ agreement, including restrictions on the
sale or other permitted transfers of the issued shares. Generally, the RSUs will
vest and become non-forfeitable over a four (4) year period, according to the
following schedule: 1/4 on the first anniversary of the grant date and 1/16 on
each quarterly anniversary thereafter. You must be an employee of Avaya on each
vesting date in order for each respective portion of your award to vest. This
award is subject to change at the Company’s sole discretion between the time of
this letter and Board of Directors’ approval. Long-Term Cash Award: Subject to
approval by our Board of Directors, you will be awarded a cash grant in the
amount of USD $100,000. The award will be governed by the terms and conditions
of your individual Award Agreement. Generally, this award will vest over a four
(4) year period, according to the following schedule: 1/4 on the first
anniversary of the grant date and 1/16 on each quarterly anniversary thereafter.
You must be an employee of Avaya on each vesting date in order for each
respective portion of your award to vest. The award agreement is subject to
change at the Company’s sole discretion between the time of this letter and
Board of Directors’ approval. You will receive a final copy of the agreement
after your award has been approved by the Board of Directors. David, we consider
you to be integral part of our future success and look forward to your continued
leadership. To accept this offer, please sign below and return a copy of this
letter to Carol Bonura in Executive Compensation at execcomp@avaya.com
Sincerely, /s/ David W. Vellequette David W. Vellequette SVP and Chief Financial
Officer Acknowledgement I, David Dell’Osso, acknowledge that I have read and
understood the terms and conditions of the awards as outlined in this letter.
Signature: ________/s/ L. David Dell’Osso______________________ Date:
_______July 20, 2015______________________________



--------------------------------------------------------------------------------



 